DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 
Response to Amendment
The amendments filled April 27, 2022 have been entered. Claims 1-4 and 7-9 are currently pending. Claim 1 has been amended. Claims 5-6 and 10-20 have been cancelled. 

Response to Arguments
Applicant remarks are drawn to the amended claim and applicant concludes that the prior art is not taught by the current rejection. Applicant notes that the references do not teach or suggests “article having an absorbent core structure comprising a fibrous nonwoven web layer and a HIPE foam layer, wherein fibers of the nonwoven web have been displaced with the HIPE foam layer via formation means, in at least two differing displacement pattern arrangements to correspondingly create at least first and second zones, wherein the displaced fibers and the HIPE foam occupy the same plane” and provides no further reasoning.
Respectfully, the Examiner disagrees. Hubbard is brought in as a reference to teach the absorbent core material is known while Hammons discloses an absorbent article which can be formed from a variety of materials with unique or distinct zones. The term “formation means” in the amended section is noted by applicant as having support in figure 19-21, the text support for figures 19-21 are found on specification page 49 and only notes the different zones are created by forming means. Applicant’s specification page 25 appears to explains formation means in more detail. “Formation means” change the topography of the sheet to a 3D nature by inter-meshing rollers or similar techniques. Hammons discloses the pad can have different zone [0030-0035] and in [0066] discloses the process of making the webs. 

Claim Interpretation
Claim 1 requires a heterogeneous absorbent core with at least two zones. The zones have a different CD Peak Force/Width using the three-point bend method. The claim only requires the first zone to be greater than the second zone. The claim does not limit or require the heterogeneous absorbent core to be uniform throughout the different zones (i.e. different parts of the core could be formed using different materials). Applicant’s specification on page 33 seems to imply the difference in the CD Peak Force/Width among the zones is due to how the core is processed (i.e. different patterns in the article). Claim 1 currently does not capture this limitation and will be treated accordingly.15215 60

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Applicant’s specification page 25 appears to explains formation means in more detail. “Formation means” change the topography of the sheet to a 3D nature by inter-meshing rollers or similar techniques. 

Claim Objections
Claim 1 is objected to because of the following informalities:  HIPE and CD in claim 1 needs to spelt out for the first use then abbreviations maybe used.  Appropriate correction is required. Claim 1, line 12, should read “a Three Point Bend method” instead of “the Three Point Bend method”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. US 2011/0196330 A1 (hereafter referred to as Hammons) in view of Hubbard US 2015/0335498 A1.
Regarding claim 1, Hammons discloses an absorbent article (abstract, 10, Figure 11A comprising a topsheet (20, Figure 11A, [0026]), a backsheet (30, Figure 11A , [0026]), and an absorbent core (40, Figure 11A, [0026]) structure comprising at least two differing displacement pattern arrangements to correspondingly create at least first and second zones and at least one boundary dividing a first and second zone located at a transverse centerline with the first zone being forward and the second zone being rearwards from the transverse centerline (see annotated figure 2 below and [0030-0035] and [0101] showing at least two zones of different displacement patterns and [0066] for how the zones are formed).  
Hammons fails to disclose the different zones have a different CD Peak Force/Width value using a three point bending test.
Hammons, however, discloses the zones have different fluid handing properties as a result they can undergo different deformations and handle stress differently ([0006] and [0021].  The Three Point Bend test per applicant is a compression test which looks that the ability of the material to handle compression (ie will it deform and fracture or will it show elastic properties). The test results are in terms of CD or MD Peak Force/Width. In short while Hammons does not specify a three point bending given the material has different fluid handling properties due to having different mechanical properties the zone would be expected to show different Three Point Bend test results if tested.
Therefor it would have been obvious to one of ordinary skill in the art before the effective filling date to have known that Hammons’ different fluid properties within the different zone would have resulted in different CD Peak Force/Width.
 Hammons additionally fails to disclose the CD Peak Force/Width is greater in the front (or first zone); Hammons does disclose the different fluid handling properties are based on helping the user to feel dry while accounting for device comfort and placement ([0004] [0006] [0041] and [0102-0103], Hammons notes a central zone for improved handled while also noting a back or side zone for improved handled depending of the user’s position). Since applicant fails to state why the CD Peak Force/Width is greater in the first zone or provides a relationship between fluid handling and CD Peak Force/Width or more basically what a higher CD Peak Force/Width means for the article in general, it is deduced that a higher ability to withstand compressive forces will result in improve fluid handling as the material is able to better retain fluid and less leakage.
Finally, while Hammons additionally discloses wherein the absorbent core can be formed using any known material ([0104 discloses a mixture of materials thereby being a heterogeneous layer), Hammons fails to disclose a fibrous nonwoven web layer and a HIPE foam layer, wherein fibers of the nonwoven web have been displaced with the HIPE foam layer such that the displaced fibers and the HIPE foam occupy the same plane.  
Hubbard teaches a heterogeneous absorbent core there by being in a related field of endeavor as Hammons. Hubbard teaches a fibrous nonwoven web layer and a HIPE foam layer, wherein fibers of the nonwoven web have been displaced with the HIPE foam layer such that the displaced fibers and the HIPE foam occupy the same plane ([0002], [0042] and claim 11 which discloses the open cell foam is HIPE and [0097] and [0197] and figures 6 and 13 which show the fibers of the nonwoven web and HIPE foam occupying the same plane). Hubbard discloses the foam and enrobed elements (ie non-woven fibers, [0078]) maybe formed using rollers ([0058]).

It would have been obvious to one of ordinary skill in the art before the effective filling date to have used the absorbent core of Hubbard in the device of Hammons since Hammons discloses a generic core with a mix of foam and fiber and Hubbard provide improved fluid properties and thinner (Hubbard [0138] and [0149]).



    PNG
    media_image1.png
    892
    898
    media_image1.png
    Greyscale
 
Figure 1: Annotated for claims 1, 2, and 7-8
Regarding claim 2 Hammons discloses wherein the absorbent article comprises between three and ten boundaries (see annotated figure 2 above).  

Regarding claim 3 Hammons discloses wherein the first boundary is one of a topographical, a mechanical, a visual, or a fluid handling property boundary ([0101] discloses the boundary is topographical and visual boundary by means of channel.  

Regarding claim 4 Hammons discloses wherein the second boundary is one of a topographical, a mechanical, a visual, or a fluid handling property boundary ([0101] discloses the boundary is topographical and visual boundary by means of channel.  


Regarding claim 7, Hammons discloses wherein the absorbent article comprises of between two and ten zones (see Figure 2 above and [0101] which discloses a polarity of zones).  

Regarding claim 8, Hammons discloses wherein the zones are irregularly shaped (see Figure 2 above for the irregular shape).  

Regarding claim 9, Hammons discloses, wherein the two or more zones each exhibit different absorption rates ([0033] which allow for structurally modified zones and [0039 and 0041] which allow for different fluid absorption).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781